


WARRANTHOLDER RIGHTS AGREEMENT

WARRANTHOLDER RIGHTS AGREEMENT, dated as of March 26, 2008 (this “Agreement”),
by and among PROLIANCE INTERNATIONAL, INC., a Delaware corporation (the
“Company”), SPCP Group, LLC, a Delaware limited liability company (“SPCP
Group”), and SPCP Group III, LLC, a Delaware limited liability company (“SPCP
III”; each of SPCP Group and SPCP III, a “Warrantholder”, such definition to
include any and all of its permitted assignees and transferees, and
collectively, the “Warrantholders”).

WHEREAS, in accordance with a requirement set forth in the Second Amendment to
Credit Agreement (as defined in the Warrants), the Company (a) is issuing and
delivering to the Warrantholders or their nominees or assigns warrants (each as
amended or otherwise modified from time to time, a “Warrant”, and together with
any warrants issued in substitution therefor or replacement thereof in
accordance with the terms thereof, the “Warrants”) to purchase shares of common
stock, par value US$.01 per share, of the Company (the “Common Stock”; the
shares of Common Stock issued or issuable upon exercise of the Warrants are
hereinafter referred to as the “Warrant Shares”) equal to the applicable Warrant
Quantity (as defined in the Warrants) as of the date or dates such Warrants are
exercised, subject to the terms, conditions and adjustments set forth in such
Warrants, and (b) entering into this Agreement and the Registration Rights
Agreement (as defined in the Warrants).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

ARTICLE I

ISSUANCE AND FORM OF WARRANTS.

SECTION 1.01 Issuance of Warrant. The Company, for good and valuable
consideration, hereby agrees to issue to the Warrantholders on the date hereof
Warrants in the form attached hereto as Exhibit A, entitling such Warrantholders
to purchase from the Company shares of Common Stock of the Company in accordance
with the terms of such Warrants.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Warrantholders as follows:

SECTION 2.01 Organization and Qualification. The Company is duly organized and
validly existing in good standing under the laws of the State of Delaware, and
has the requisite power and authority to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business

 

 

--------------------------------------------------------------------------------






conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a material adverse effect on the Company.

SECTION 2.02 Authority Relative to This Agreement. The Company has all necessary
power and authority to execute and deliver this Agreement, the Warrants and the
Registration Rights Agreement, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
Each of this Agreement, the Warrants and the Registration Rights Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or other laws relating to, or affecting
generally, the enforcement of creditors’ rights and remedies.

SECTION 2.03 No Conflict.

(a) The execution and delivery of this Agreement, the Warrants and the
Registration Rights Agreement by the Company do not, and the performance of this
Agreement, the Warrants and the Registration Rights Agreement by the Company
does not and shall not, (i) conflict with or violate any federal, state, local
or foreign law, statute, ordinance, rule, regulation, order, judgment or decree
applicable to the Company or any of its Subsidiaries (as defined in the
Warrants), (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) in any respect under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the
American Stock Exchange (the “Principal Market”)) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected.

(b) The execution and delivery of this Agreement, the Warrants and the
Registration Rights Agreement by the Company do not, and the performance of this
Agreement, the Warrants and the Registration Rights Agreement by the Company
does not and shall not, require any consent, approval, authorization or permit
of, or filing with or notification to, any governmental or regulatory entity,
self-regulatory agency or third party.

SECTION 2.04 Capitalization.

(a) As of the date of this Agreement, the authorized capital stock of the
Company consists of (i) 47,500,000 shares of Common Stock, of which as of the
date hereof, 15,794,281 shares are issued and outstanding, and (ii) 2,500,000
shares of preferred stock, par value $.01 per share, including 200,000
authorized shares of Series A junior participating preferred stock and 30,000
authorized shares of Series B convertible preferred stock (“Series B Preferred
Stock”), of which only 9,913 shares of Series B Preferred Stock are issued and
outstanding. All of such outstanding shares have been validly issued and are
fully paid and nonassessable. Annex A hereto sets forth a complete and accurate
list of the Subsidiaries of the

 

 

2

 

--------------------------------------------------------------------------------






Company. All of the outstanding shares of capital stock or other equity
interests of each of the Company’s Subsidiaries are owned, of record and
beneficially, by the Company, or directly or indirectly beneficially, by either
the Company or one or more of its Subsidiaries, in each case free from all
taxes, liens and charges other than liens in favor of, or subordinated to those
of, the agents and lenders under the Credit Agreement. No shares of capital
stock of, or ownership interests in, any of the Company’s Subsidiaries are
reserved for issuance.

(b) Except as set forth in Annex B hereto, (i) none of the capital stock of the
Company or any of its Subsidiaries is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the Company
or any of its Subsidiaries; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional capital
stock of the Company or any of its Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries
other than those set forth in Section 2.04(a); (iii) except as disclosed in the
Company’s United States Securities and Exchange Commission (the “SEC”) filings,
there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Warrants; and (vi) neither the Company nor any of its Subsidiaries has any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement. All stock and securities of the Company heretofore issued and
sold by the Company were, and all securities of the Company issued and sold by
the Company on and after the date hereof are or will be issued and sold in
accordance with, or are or will be exempt from, the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “Securities
Act”).

SECTION 2.05 Sarbanes-Oxley Act. The Company is in compliance in all material
respects with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.

SECTION 2.06 Internal Accounting and Disclosure Controls. The Company and each
of its Subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization

 

 

3

 

--------------------------------------------------------------------------------






and (iv) the recorded accountability for assets and liabilities is compared with
the existing assets and liabilities at reasonable intervals and appropriate
action is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve months prior to the date hereof neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant relating to any potential material weakness in any part of
the system of internal accounting controls of the Company or any of its
Subsidiaries.

SECTION 2.07 SEC Documents; Financial Statements. During the 12 months prior to
the date hereof, the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed prior to
the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). As of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

SECTION 2.08 Acknowledgement Regarding Warrantholder’s Trading Activity.
Anything in this Agreement or elsewhere herein to the contrary notwithstanding,
but subject to compliance by the Warrantholders with applicable law, it is
understood and acknowledged by the Company (i) that the Warrantholders have not
agreed with the Company or its Subsidiaries, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold any Warrant for
any specified term; (ii) that past or future open market or other transactions
by the Warrantholders, including, without limitation, short sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that each Warrantholder, and counter parties
in “derivative” transactions to which such Warrantholder is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
that no Warrantholder shall be deemed to have any affiliation with or control
over any arm’s length counter party in any “derivative” transaction solely as a
result of such transaction. The Company further understands and acknowledges
that, subject to compliance by the Warrantholders with applicable law (a) the
Warrantholders may engage in hedging and/or trading activities at various times
during the period that the Warrants are outstanding, including, without
limitation, during the periods that the value of the Warrant Shares deliverable
with respect to Warrants are being

 

 

4

 

--------------------------------------------------------------------------------






determined and (b) such hedging and/or trading activities (if any) could reduce
the value of the existing stockholders’ equity interests in the Company at and
after the time that the hedging and/or trading activities are being conducted.

SECTION 2.09 Dilutive Effect. The Company understands and acknowledges that the
number of Warrant Shares issuable upon exercise of the Warrants will increase in
certain circumstances. The Company further acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.

SECTION 2.10 Issuance of Warrant and Warrant Shares. The Warrants are duly
authorized and validly issued, free from all taxes, liens and charges with
respect to the issue thereof (except for any liens created by the
Warrantholders), and shall not be subject to preemptive rights or other similar
rights of any holders of Common Stock or other interests of the Company. The
Warrant Shares have been duly authorized and reserved for issuance upon exercise
of the Warrants, and upon such exercise in accordance with the terms of the
Warrants, will be validly issued, fully paid and non-assessable, free from all
taxes, liens and charges (except for any liens created by the Warrantholders),
and will not be subject to preemptive rights or other similar rights of any
holders of Common Stock or other interests of the Company. Assuming the accuracy
of the representations and warranties set forth in Article III, the offer and
issuance by the Company of the Warrants to the Warrantholders and the issuance
of the Warrant Shares to the Warrantholders pursuant to the Warrants are exempt
from the registration and prospectus delivery requirements of the Securities
Act. The Warrants, if exercised in full as of the date hereof, would be
exercisable, in the aggregate and subject to the limitations set forth therein,
for 9.99% of the shares of Common Stock of the Company on a Fully Diluted Basis
(as defined in the Warrants) as of the date hereof. The Company agrees that
neither it nor any Person (as defined in the Warrants) acting on its behalf has
offered or will offer the Warrants or Warrant Shares or any part thereof or any
similar securities for issue or sale to, or has solicited or will solicit any
offer to acquire any of the same from, any Person so as to bring the issuance
and sale of the Warrants or Warrant Shares within the provisions of the
registration and prospectus delivery requirements of the Securities Act.

SECTION 2.11 Investment Company Status. The Company is not and, upon issuance of
the Warrants or the Warrant Shares, will not be an “investment company,” a
company controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

SECTION 2.12 U.S. Real Property Holding Corporation. Neither the Company nor any
of its Subsidiaries is, nor has the Company or any of its Subsidiaries ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon any Warrantholder’s request.

SECTION 2.13 Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the

 

 

5

 

--------------------------------------------------------------------------------






“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
(25%) or more of the total equity of a bank or any equity that is subject to the
BHCA and to regulation by the Federal Reserve. Neither the Company nor any of
its Subsidiaries or affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE WARRANTHOLDERS

Each Warrantholder hereby represents and warrants to the Company as to itself,
as follows:

SECTION 3.01 Authority Relative to This Agreement and the Registration Rights
Agreement. Such Warrantholder has all necessary power and authority to execute
and deliver this Agreement and the Registration Rights Agreement, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. Each of this Agreement and the Registration
Rights Agreement has been duly executed and delivered by such Warrantholder and
constitutes a legal, valid and binding obligation of such Warrantholder,
enforceable against such Warrantholder in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or other laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

SECTION 3.02 No Conflict.

(a) The execution and delivery of this Agreement by such Warrantholder do not,
and the performance of this Agreement by such Warrantholder does not and shall
not, (i) conflict with or violate any federal, state, local or foreign law,
statute, ordinance, rule, regulation, order, judgment or decree applicable to
such Warrantholder, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Warrantholder is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to such Warrantholder.

(b) The execution and delivery of this Agreement by such Warrantholder do not,
and the performance of this Agreement by such Warrantholder does not and shall
not, require any consent, approval, authorization or permit of, or filing with
or notification to, any governmental or regulatory entity, self-regulatory
agency or third party.

SECTION 3.03 Accredited Investor. Such Warrantholder is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act. Such Warrantholder is a sophisticated investor with such
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of the

 

 

6

 

--------------------------------------------------------------------------------






Warrants issued to it hereunder and the Warrant Shares issuable thereunder and
is capable of bearing the economic risks of such Warrants and Warrant Shares.

SECTION 3.04 Investment. Such Warrantholder is acquiring the Warrants issued to
it hereunder for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof; provided, however,
that by making the representation herein, such Warrantholder does not agree to
hold any of the Warrants or Warrant Shares for any minimum or other specific
term and reserves the right to dispose of the Warrants or the Warrant Shares at
any time in accordance with or pursuant to a registration statement or an
exemption under the Securities Act. Such Warrantholder is aware that none of
Warrants or Warrant Shares have been registered under the Securities Act or
under applicable state securities or blue sky laws as of the date hereof.

SECTION 3.05 Reliance on Exemptions. Such Warrantholder understands (a) that the
Warrants are being issued to such Warrantholder in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and (b) that the Company is relying in part upon the truth and
accuracy of, and such Warrantholder’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Warrantholder
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Warrantholder to acquire the Warrants.

ARTICLE IV

MISCELLANEOUS

SECTION 4.01 Further Assurances. The Company and each Warrantholder will execute
and deliver all such further documents and instruments and take all such further
action as may be reasonably necessary in order to consummate the transactions
contemplated hereby.

SECTION 4.02 Disclosure of Transactions. On or before the fourth Business Day
following the date hereof, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the Exchange Act and attaching the material
Transaction Documents (including, without limitation, this Agreement, the form
of Warrant and the form of the Registration Rights Agreement) as exhibits to
such filing (including all attachments, the “8-K Filing”); provided that such
Current Report will be subject to reasonable approval from the Warrantholders.
Subject to the foregoing, neither the Company, its Subsidiaries nor the
Warrantholders shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, that
the Company shall be entitled, without the prior approval of any Warrantholder,
to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Warrantholders shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).

 

 

7

 

--------------------------------------------------------------------------------






SECTION 4.03 Dilutive Issuances. For so long as any Warrants remain outstanding,
the Company shall not, in any manner, enter into or effect any issuance, sale or
other transaction if the effect of such issuance, sale or transaction is to
cause the Company to be required to issue upon exercise of any Warrant any
shares of Common Stock in excess of that number of shares of Common Stock which
the Company may issue upon exercise of the Warrants without breaching the
Company’s obligations under the rules or regulations of the Principal Market.

SECTION 4.04 Additional Issuances of Securities. From the date hereof through
and including December 31, 2008, the Company will not, directly or indirectly,
offer, sell, grant any option to purchase, or otherwise dispose of (or announce
any offer, sale, grant or any option to purchase or other disposition of) any
equity securities or equity equivalent securities of the Company which is
preferred as to dividends or as to the distribution of assets upon voluntary or
involuntary dissolution, liquidation or winding-up of the Company and which is
not convertible into or exercisable or exchangeable for shares of Common Stock
(any such equity securities or equity equivalent securities being referred to as
“Non-Convertible Preferred Stock”, and any such offer, sale, grant, disposition
or announcement being referred to as a “Subsequent Placement”) unless the
Company shall have first complied with this Section 4.04.

(a) The Company shall deliver to each Warrantholder an irrevocable written
notice (the “Offer Notice”) of any proposed or intended issuance or sale or
exchange (the “Offer”) of the Non-Convertible Preferred Stock being offered (the
“Offered Securities”) in a Subsequent Placement, which Offer Notice shall (w)
identify and describe the Offered Securities, (x) describe the price and other
terms upon which they are to be issued, sold or exchanged, and the number or
amount of the Offered Securities to be issued, sold or exchanged, (y) identify
the persons or entities (if known) to which or with which the Offered Securities
are to be offered, issued, sold or exchanged and (z) offer to issue and sell to
or exchange with such Warrantholders all of the Offered Securities, allocated
among such Warrantholders (a) based on each such Warrantholder’s pro rata
portion of the Warrant Shares issuable to all Warrantholders under the Warrants
as of the date hereof without regard to any limitations on exercise of the
Warrants (the “Basic Amount”) and (b) with respect to each Warrantholder that
elects to purchase its Basic Amount, any additional portion of the Offered
Securities attributable to the Basic Amounts of other Warrantholders as such
Warrantholder shall indicate it will purchase or acquire should the other
Warrantholders subscribe for less than their Basic Amounts (the
“Undersubscription Amount”), which process shall be repeated until the
Warrantholders shall have an opportunity to subscribe for any remaining
Undersubscription Amount.

(b) To accept an Offer, in whole or in part, such Warrantholder must deliver a
written notice to the Company prior to the end of the tenth (10th) Business Day
after such Warrantholder’s receipt of the Offer Notice (the “Offer Period”)
setting forth the portion of such Warrantholder’s Basic Amount that such
Warrantholder elects to purchase and, if such Warrantholder shall elect to
purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Warrantholder elects to purchase (in either case, the “Notice of
Acceptance”). If the Basic Amounts subscribed for by all Warrantholders are less
than the total of all of the Basic Amounts, then each Warrantholder who has set
forth an Undersubscription Amount in its Notice of Acceptance shall be entitled
to purchase, in addition to the Basic

 

 

8

 

--------------------------------------------------------------------------------






Amounts subscribed for, the Undersubscription Amount it has subscribed for;
provided, however, that if the Undersubscription Amounts subscribed for exceed
the difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Warrantholder
who has subscribed for any Undersubscription Amount shall be entitled to
purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Warrantholder bears to the total Basic Amounts of all
Warrantholders that have subscribed for Undersubscription Amounts, subject to
rounding by the Company to the extent its deems reasonably necessary.
Notwithstanding anything to the contrary contained herein, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to the Warrantholders a
new Offer Notice and the Offer Period shall expire on the tenth (10th) Business
Day after each such Warrantholder’s receipt of such new Offer Notice.

(c) The Company shall have five (5) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Warrantholders (the “Refused Securities”), but only to the offerees described in
the Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement (as defined below), and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Subsequent Placement Agreement and any documents contemplated
therein filed as exhibits thereto.

(d) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4.04(c) above), then each Warrantholder may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Warrantholder elected
to purchase pursuant to Section 4.04(b) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Warrantholders pursuant to Section 4.04(c)
above prior to such reduction) and (ii) the denominator of which shall be the
original amount of the Offered Securities. In the event that any Warrantholder
so elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Warrantholders in accordance with
Section 4.04(a) above.

(e) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Warrantholders shall acquire from the Company,
and the Company shall issue to the Warrantholders, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 4.04(d) above if the Warrantholders have so elected, upon the terms
and conditions specified in the Offer. The purchase by the Warrantholders of any
Offered Securities is subject in all cases to the

 

 

9

 

--------------------------------------------------------------------------------






preparation, execution and delivery by the Company and the Warrantholders of a
purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to the Warrantholders and their respective counsel.

(f) Any Offered Securities not acquired by the Warrantholders or other persons
in accordance with Section 4.04(c) above may not be issued, sold or exchanged
until they are again offered to the Warrantholders under the procedures
specified in this Agreement.

(g) The Company and the Warrantholders agree that if any Warrantholder elects to
participate in the Offer, (x) neither the agreement regarding the Subsequent
Placement (the “Subsequent Placement Agreement”) with respect to such Offer nor
any other transaction documents related thereto (collectively, the “Subsequent
Placement Documents”) shall include any term or provisions whereby any
Warrantholder shall be required to agree to any restrictions in trading as to
any securities of the Company owned by such Warrantholder prior to such
Subsequent Placement, and (y) any registration rights set forth in such
Subsequent Placement Documents shall be similar in all material respects to the
registration rights contained in the Registration Rights Agreement.

(h) Notwithstanding anything to the contrary in this Section 4.04 and unless
otherwise agreed to by the Warrantholders, the Company shall either confirm in
writing to the Warrantholders that the transaction with respect to the
Subsequent Placement has been abandoned or shall publicly disclose its intention
to issue the Offered Securities, in either case in such a manner such that the
Warrantholders will not be in possession of material non-public information with
respect to the Company’s Subsequent Placement, by the fifteenth (15th) Business
Day following delivery of the Offer Notice. If by the fifteenth (15th) Business
Day following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the
Warrantholders, such transaction shall be deemed to have been abandoned and the
Warrantholders shall not be deemed to be in possession of any material,
non-public information with respect to the Company’s Subsequent Placement.
Should the Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide each Warrantholder with another Offer
Notice and each Warrantholder will again have the right of participation set
forth in this Section 4.04(a). The Company shall not be permitted to deliver
more than one such Offer Notice to the Warrantholders in any 60 day period.

SECTION 4.05 Trading Windows. For so long as any Warrants or Warrant Shares are
held by any Warrantholder, the Company agrees to provide each such Warrantholder
advance written notice of, promptly and in any event prior to, the commencement
of any period of time under the Company’s then existing trading policy
applicable to its directors and officers during which such directors and
officers are permitted to sell, purchase or otherwise trade securities of the
Company without being subject to any applicable “blackout periods” or other
similar trading restrictions, except for periods of time during which trading is
permitted as a result of being carried out pursuant to a pre-existing contract,
instruction or plan under Rule 10b5-1 under the Exchange Act.

 

 

10

 

--------------------------------------------------------------------------------






SECTION 4.06 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity. Each Warrantholder, on the one hand, and the
Company, on the other hand, shall be entitled to recover from the other party
all of such party’s costs and reasonable attorneys’ fees in any action brought
to enforce this Agreement in which it is the prevailing party against such other
party.

SECTION 4.07 Certain Taxes. The Company shall pay all taxes levied by any
jurisdiction within the United States of America (other than Federal, state or
local income taxes) which may be payable in connection with the execution and
delivery of this Agreement or the issuance of the Warrants or Warrant Shares or
in connection with any modification of this Agreement or the Warrants and shall
hold the Warrantholders and their respective Affiliates (as defined in the
Warrants) harmless without limitation as to time against any and all liabilities
with respect to all such taxes. The obligations of the Company under this
Section 4.07 shall survive any redemption, repurchase or acquisition of Warrants
or Warrant Shares by the Company, any termination of this Agreement, and any
cancellation or termination of the Warrants. The parties hereto agree that for
income tax purposes, the purchase price to be attributed to the Warrants issued
to the Warrantholders hereunder on the date hereof is $2,425,448, and the
parties hereto shall not take any position contrary to the foregoing on any tax
return or in connection with any audit or other administrative or judicial
proceeding unless required as a result of a final determination by a court of
competent jurisdiction; provided, however, that in the event that the number of
shares of Common Stock issuable upon exercise of the Warrants is reduced as a
result of the expiration of the Warrants numbered B-1 and B-2 upon the
occurrence of a Proceeds Date (as defined in such Warrants) the purchase price
attributed to the Warrants issued to the Warrantholders hereunder shall be
reduced to $1,213,938.

SECTION 4.08 Entire Agreement. This Agreement, the Warrants, the Registration
Rights Agreement, the Credit Agreement (as defined in the Warrants) and the
Second Amendment to Credit Agreement (collectively, the “Other Agreements”) are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings
relating to the subject matter contained herein, other than those set forth or
referred to herein or in the Other Agreements. This Agreement and the Other
Agreements supersede all prior agreements and understandings between the parties
to this Agreement, both written and oral, with respect to the subject matter
contained herein.

SECTION 4.09 Amendments and Waivers. This Agreement and any term hereof may not
be amended, modified, supplemented or terminated, and waivers or consents to
departure from the provisions hereof may not be given, except by written
instrument duly executed by the party against which enforcement of such
amendment, modification, supplement, termination, waiver or consent to departure
is sought. Except as expressly provided herein, no delay or omission to exercise
any right, power or remedy accruing to any party, upon any breach or default of
another party under this Agreement, shall impair any such right, power or remedy
of such party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.

 

 

11

 

--------------------------------------------------------------------------------






SECTION 4.10 Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law;
provided that this Section 4.10 shall not cause this Agreement to differ
materially from the intent of the parties as herein expressed.

SECTION 4.11 Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

SECTION 4.12 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, successors
and permitted assigns (including any permitted transferee of Warrants or Warrant
Shares). Any holder of the Warrants or Warrant Shares may assign to any
permitted (as determined under the Warrant) transferee of its Warrants or
Warrant Shares, its rights and obligations under this Agreement if such
transferee executes and delivers to the Company a written agreement pursuant to
which it agrees, for the benefit of the Company, to be bound by and to perform
all of the terms and provisions of this Agreement as if it were a party hereto
(and shall, for all purposes, be deemed a holder of Warrants or Warrant Shares
under this Agreement). If the Company shall so request any heir, successor or
permitted assign (including any permitted transferee) wishing to avail itself of
the benefits of this Agreement shall agree in writing to acquire and hold the
Warrants or Warrant Shares subject to all of the terms hereof. For purposes of
this Agreement,

 

 

12

 

--------------------------------------------------------------------------------






“successor” for any entity other than a natural person shall mean a successor to
such entity as a result of such entity’s merger, consolidation, sale of
substantially all of its assets, or similar transaction. Except as provided
above or otherwise permitted by this Agreement, neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Company without the consent of the other parties
hereto.

SECTION 4.13 Counterparts. This Agreement may be executed in counterparts, each
of which, when so executed and delivered, shall be deemed to be an original and
enforceable, but all of which, taken together, shall constitute one and the same
instrument.

SECTION 4.14 Descriptive Headings, Etc. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Agreement
otherwise requires: (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; (iii) the words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and paragraph references are to the Sections and
paragraphs of this Agreement unless otherwise specified; (iv) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified; (v) “or” is not
exclusive; and (vi) provisions apply to successive events and transactions.

SECTION 4.15 Survival. The covenants and agreements of the parties hereto
contained in this Agreement shall survive the date hereof indefinitely or for
the shorter period explicitly specified herein. The representations and
warranties of the parties hereto contained in Sections 2.01-2.04, 2.08-2.13 and
3.01-3.05 shall survive the date hereof indefinitely, and the representations
and warranties of the Company contained in Sections 2.05-2.07 shall survive the
date hereof until the five (5) year anniversary of the date hereof.

SECTION 4.16 Notices. All notices and other communications (and deliveries)
provided for or permitted hereunder shall be made in writing by hand delivery,
facsimile, any courier guaranteeing overnight delivery or first class registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Company:

c/o Proliance International, Inc.
100 Gando Drive
New Haven, Connecticut 06513
Attention: Richard A. Wisot
Facsimile: 203-401-6470

If to SPCP Group:

SPCP Group, LLC
Two Greenwich Plaza
Greenwich, Connecticut 06830
Attention: Portfolio Manager - Proliance
Facsimile: 203-542-4550

 

 

13

 

--------------------------------------------------------------------------------






 

with a copy to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Facsimile: 212-593-5955
Attention: Frederic L. Ragucci, Esq.

If to SPCP III:

SPCP GROUP III, LLC
Two Greenwich Plaza
Greenwich, Connecticut 06830
Attention: Portfolio Manager - Proliance
Facsimile: 203-542-4550

with a copy to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Facsimile: 212-593-5955
Attention: Frederic L. Ragucci, Esq.

All such notices and communications (and deliveries) shall be deemed to have
been duly given: at the time delivered by hand, if personally delivered; when
transmitted with a receipt of successful transmission, if by facsimile; on the
next Business Day, if timely delivered to a courier guaranteeing overnight
delivery; and five days after being deposited in the mail, if sent first class
or certified mail, return receipt requested, postage prepaid.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

14

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

 

PROLIANCE INTERNATIONAL, INC.



 

By: 


/s/ Arlen F. Henock

 

 

 

Name: Arlen F. Henock
Title: Executive Vice President, Chief Financial Officer

 

 

 

SPCP GROUP, LLC



 

By: 


/s/ Zachary M. Zeitlin

 

 

 

Name: Zachary M. Zeitlin
Title: Authorized Signatory

 

 

 

SPCP GROUP III, LLC



 

By: 


/s/ Zachary M. Zeitlin

 

 

 

Name: Zachary M. Zeitlin
Title: Authorized Signatory

 

 

15

 

--------------------------------------------------------------------------------






ANNEX A

SUBSIDIARIES

OF PROLIANCE INTERNATIONAL, INC.

The following sets forth a list of all the direct and indirect subsidiaries as
of December 31, 2007 of Proliance International, Inc., a Delaware corporation
(the “Company”), and the State or other jurisdiction of incorporation or
organization of each.

 

Name

 

Jurisdiction of
Incorporation or Organization

 

Aftermarket Delaware Corporation(a)

 

Delaware

 

Aftermarket LLC(a)

 

Delaware

 

Proliance Int’l Holding Company(a)

 

Delaware

 

Proliance International de Mexico, S.A. de C.V.

 

Mexico

 

Radiadores GDI, S.A. de C.V.(b)

 

Mexico

 

Manufacturera Mexicana de Partes de Automoviles, S.A.de C.V.

 

Mexico

 

Nederlandse Radiateuren Fabriek B.V.

 

The Netherlands

 

Proliance International Sales, Ltd.

 

Canada

 

(a)

Holding company.

(b)

Currently an inactive subsidiary.

 

 

16

 

--------------------------------------------------------------------------------






ANNEX B

EQUITY SECURITIES, WARRANTS, ETC.

 

Name of Plan

 

Number of Shares Authorized and Issued
Under Each Plan

 

Proliance International, Inc. Equity Incentive Plan

 

1,456,400 shares of Common Stock
authorized
(options to acquire 386,635 shares of
Common Stock are currently outstanding)

 

1995 Stock Plan

 

339,777 shares of Common Stock authorized
(options to acquire all 339,777 shares of
Common Stock are currently outstanding)

 

1995 Director’s Plan

 

30,800
(options to acquire all 30,800 shares of
Common Stock are currently outstanding)

 

 

 

17

 

--------------------------------------------------------------------------------






EXHIBIT A

See Attached Warrants

 

 

18

 

--------------------------------------------------------------------------------